 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                                 Case No.: 2:13-cr-00291-APG-CWH

 4           Plaintiff                                     Order Granting Early Termination of
                                                                   Supervised Release
 5 v.
                                                                         [ECF No. 102]
 6 LESLIE DANIEL LONG,

 7           Defendant

 8         Defendant Leslie Long moves for early termination of supervised release. ECF No. 102.

 9 The United States Probation Office and the United States Attorney agree with his request.

10         Modification or termination of supervised release is governed by 18 U.S.C. § 3583(e),

11 which requires me to consider the defendant’s conduct and the interests of justice. I also must

12 consider “the factors set forth in section 3553 (a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5),

13 (a)(6), and (a)(7).” After examining those section 3553 factors, I may terminate probation “if [I

14 am] satisfied that such action is warranted by the conduct of the defendant released and the

15 interest of justice.” 18 U.S.C. § 3583(e)(1).

16         Early termination is not the norm.

17         Mr. Long was convicted of conspiracy to distribute methamphetamine and was sentenced

18 to 75 months in custody and three years of supervised release. Mr. Long commenced

19 supervision on December 28, 2017. He has no violations and has been gainfully employed since

20 his release. Mr. Long completed various educational courses and the Residential Drug Abuse

21 Treatment Program. He now owns a business that he hopes to expand.

22         Mr. Long has changed his life and I believe he is rehabilitated. The public is no longer in

23 need of protection from Mr. Long, and continued supervision will not provide any additional
 1 deterrence to him committing crimes in the future. 18 U.S.C. § 3553(b)(2)(B), (C). As for the

 2 policy statements issued by the Sentencing Commission (18 U.S.C. §3553(a)(5)), Application

 3 Note 5 to United States Sentencing Guideline § 5D1.2 states that “[t]he court is encouraged to

 4 exercise this authority [to terminate early release] in appropriate cases.” This is an appropriate

 5 case.

 6         Because of the circumstances of this case, the interests of justice are served by the early

 7 termination of supervised release. I will grant the motion.

 8         IT IS THEREFORE ORDERED that Mr. Long’s motion for early termination of

 9 supervised release (ECF No. 102) is GRANTED. Supervised release shall end immediately.

10
           DATED this 28th day of December, 2018.
11

12                                                   ___________________________________
                                                     Andrew P. Gordon
13                                                   United States District Judge

14

15

16

17

18

19

20

21

22

23



                                                     2
